Citation Nr: 1119621	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-00 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Cedars Sinai Medical Center on February 3, 2006.


REPRESENTATION

Appellant represented by:	Christopher J. Hapak, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to November 1962.  The appellant in the present appeal is Cedars Sinai Medical Center.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the fee basis program of the Los Angeles, California, Department of Veterans Affairs (VA) Medical Center, which denied the appellant's claim for payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Cedars Sinai Medical Center on February 3, 2006.

In June 2010, the appellant's attorney appeared at the RO before the undersigned traveling Veterans Law Judge to submit argument on behalf of his client.  The Board notes that a transcript of this hearing has been obtained and associated with the claims file for its consideration.


FINDINGS OF FACT

1.  The appellant's claim for payment or reimbursement of unauthorized medical expenses pertains to an elective double-balloon enteroscopy procedure performed on February 3, 2006, at Cedar Sinai Medical Center, to investigate a submucosal mass in the Veteran's jejunum. 

2.  At the time of the double-balloon enteroscopy procedure performed on February 3, 2006, the Veteran was service connected for tinnitus and hearing loss, which produce a combined 10 percent disability rating.

3.  The objective medical evidence does not demonstrate or otherwise indicate that the Veteran's service-connected tinnitus and hearing loss are associated with and held to be aggravating the gastroenterological condition that warranted his undergoing a double-balloon enteroscopy on February 3, 2006. 

4.  The Veteran had Medicare coverage at the time he underwent a double-balloon enteroscopy at Cedars Sinai Medical Center on February 3, 2006.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a Cedars Sinai Medical Center on February 3, 2006 have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present argument and evidence in support of its claim for payment or reimbursement of medical expenses.  In this regard, the appellant has filed what has ultimately been determined to have been a timely claim for payment or reimbursement of unauthorized medical expenses, and the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case.  The Board thus concludes that the requirements for the fair development of the appeal have been met in this case.  

There are two bases for payment or reimbursement of medical expenses that have not been previously authorized.

The provisions of 38 C.F.R. § 17.120 provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  The evidence in this case shows that the Veteran is service connected only for tinnitus (rated 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260) and hearing loss (rated noncompensably disabling under 38 C.F.R. § 4.86, Diagnostic Code 6100), which produce a combined rating of 10 percent under 38 C.F.R. § 4.25 (2010).  The unauthorized medical expenses at issue in the current appeal relate to an antegrade double-balloon enteroscopy performed at Cedar Sinai Medical Center on February 3, 2006, to obtain internal imaging of his small bowel in the course of investigating a submucosal mass in his jejunum.  As the Veteran's service-connected disabilities are audiological, not rated 100 percent disabling, and are not clinically demonstrated in the pertinent medical evidence to be associated with and held to be aggravating the non-service-connected gastroenterological condition that warranted a double-balloon enteroscopy, the threshold criteria for payment or reimbursement under the provisions of this section have not been met.

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To be entitled to the payment for emergency care under this Act, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

The Millennium Health Care Act provides that VA will be the payer of last resort for veterans who usually get their care at a VA medical center.  As listed above, the Act has several requirements including that the veteran have no entitlement to care or services under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) (2010).  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in Section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by Section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2010).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the veteran has coverage under either Medicare Part A or Medicare Part B.

The billing information documents from the appellant, Cedars Sinai Medical Center, which pertain to the Veteran's double-balloon enteroscopy performed on February 3, 2006, indicate that the Veteran has Medicare coverage.  Although the specific Medicare Part is not identified in the billing information, the evidence clearly establishes that he has Medicare coverage.  It does not matter whether it is Part A or Part B, as Medicare coverage precludes the payment or reimbursement of the unauthorized medical expenses under 38 C.F.R. § 17.1002. 

In passing, the Board observes that the records pertaining to the antegrade double-balloon enteroscopy performed at Cedar Sinai Medical Center on February 3, 2006, as well as the attorney's statements submitted to VA in the appellant's notice of disagreement of December 2008, and its substantive appeal of December 2009, indicate or otherwise factually concede that this was an elective surgical procedure.  However, since the appellant's claim for payment or reimbursement of unauthorized medical expenses relating to this treatment is barred by law because the Veteran has Medicare coverage, the Board need not further address the other requirements, including whether the circumstances surrounding the unauthorized medical treatment on February 3, 2006, involved a medical emergency situation.

In view of the foregoing discussion, the Board finds no legal basis on which the appellant's claim could be granted.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Cf.  FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  Thus, the Board has no alternative action but to deny the appellant's claim.


ORDER

Payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Cedars Sinai Medical Center on February 3, 2006, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


